Citation Nr: 1522654	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  07-12 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals, fusion left
(minor) wrist, rated as 20 percent disabling prior to May 2 2005.

2.  Entitlement to an increased rating for post-operative residuals fusion, left
(major) wrist, rated as 30 percent disabling since May 2, 2005.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision denied the Veteran an increased rating for the disability on appeal, denied service connection for posttraumatic stress disorder (PTSD), and denied service connection for a seizure disorder.  In June 2005, the Veteran filed a timely notice of disagreement.  A statement of the case was issued in February 2007.  The Veteran filed a timely substantive appeal (via a VA form 9) in March 2007.

In August 2009, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, DC, to accommodate the Veteran's requests for a hearing before the Board to be held at the RO (Travel Board hearing).

In February 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  At this hearing, the Veteran withdrew from appeal the service connection claims for PTSD and seizure disorder.  Since the hearing, the VLJ has retired from the Board.  The Veteran was informed of his right to testify at a new hearing, and in June 2012 he responded that he did not wish to appear at a hearing and he asked the Board to consider his case on the evidence of record.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

An August 2010 Board decision formally dismissed from appeal the service connection claims for PTSD and a seizure disorder.  The claim for an increased rating for service-connected postoperative residuals of the left wrist was remanded, inter alia, for referral for the assignment of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1).

In a Memorandum dated July 2011, the Director, Compensation and Pension Service (Director) found that the Veteran's service-connected left (minor) wrist became the dominant hand following amputation of right hand digits on May 2, 2005.  The Director found that a 30 percent rating was warranted for the left (now major) wrist effective May 2, 2005, although this was on a schedular basis and not an extraschedular basis.  It was also determined that the Veteran was not entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

A November 2011 rating decision implemented the July 2011 determination by the Director by awarding a 30 percent rating for the Veteran's service-connected left (major) wrist disability effective May 2, 2005.

The Board remanded these claims two more times in August 2012 and October 2013, inter alia, to determine the current severity of the Veteran's disability.  

The Board notes that the Veteran submitted a new statement from P.D. after the most recent adjudication of his claims (a September 2014 supplemental statement of the case (SSOC)).  The Board finds that the evidence is duplicative of that already contained in the record; thus, initial consideration of this evidence by the RO is not necessary.  38 C.F.R. § 20.1304(c) (2014). 


FINDINGS OF FACT

1.  For the period prior to May 2, 2005, the Veteran's left (minor) wrist disability was manifested by chronic pain, swelling, tenderness, flare-ups of pain, and tingling, causing functional loss which equated to the Veteran retaining minimal functional use of the left wrist/hand.

2.  For the period from May 2, 2005, the Veteran's left (major) wrist disability is manifested by chronic pain, swelling, tenderness, flare-ups of pain, tingling, and numbness, causing functional loss which equates to the Veteran retaining minimal functional use of the left wrist/hand.  From August 2007, the Veteran's left wrist disability is additionally manifested by osteoarthritic changes, resulting in pain.  From midway through 2010, the Veteran's left wrist disability is manifested by tremors.  

3.  From August 2007, the Veteran's left (major) wrist demonstrates osteoarthritic changes confirmed by x-ray imaging. 

4.  On July 28, 2010, the Veteran underwent a neurectomy that resulted in mild incomplete paralysis of the radial, median, and ulnar nerves, manifesting in mild constant pain and moderate paresthesias and/or dysesthesias.

5.  The Veteran's scar, left dorsum of the left wrist, is superficial in nature.

6.  The Veteran's service-connected left (major) wrist disability renders him unable to follow substantially gainful occupation consistent with his education and prior occupational history from May 2, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for postoperative residuals, fusion left (minor) wrist prior to May 2, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5214 (2014).

2.  The criteria for a disability rating of 50 percent, but no higher, for postoperative residuals, fusion left (major) wrist from May 2, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5214 (2014).

3.  The criteria for a compensable disability rating for scar, left dorsum of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 (2008).

4.  The criteria for a disability rating of 20 percent, but no higher, for mild incomplete paralysis of the radial nerve from July 28, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.124a, Diagnostic Code 8514 (2014).

5.  The criteria for a separate disability rating for osteoarthritis of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).

6.  The criteria for a TDIU from May 2, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Letters in October 2004 and February 2009 satisfied the duty to notify provisions.  Although the complete notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in the September 2014 SSOC, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent VA treatment records were obtained pursuant to the Board's October 2013 remand.

The Veteran has identified that he receives disability benefits from the Social Security Administration (SSA).  The SSA decision granting those benefits is part of the electronic claims file, but it is unclear whether the related records were ever obtained.  The Board finds that any missing records would not aid the claimant in substantiating his claims.  Based on the evidence already of record, the Board is granting a TDIU for the same period as SSA.  The lay and medical evidence of record is more than sufficient for deciding the claim and it thoroughly describes the Veteran's disability at all times during the period on appeal.  Thus, it is not necessary to request any missing SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Veteran was provided VA medical examinations in March 2005, November 2009, August 2012, and June 2014, with the most recent one being conducted pursuant to the Board's October 2013 remand.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Increased Rating Claims

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215, which distinguish between the major (dominant) and minor (non-dominant) extremity.  As the Veteran's current rating exceeds the maximum rating pursuant to Diagnostic Code 5215 for limitation of motion, his left wrist claim will be evaluated pursuant to Diagnostic Code 5214.

Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion warrants a rating of 20 percent if involving the minor extremity and 30 percent if involving the major extremity.  Ankylosis of the wrist in any position, except favorable, warrants a 30 percent rating if involving the minor extremity and a 40 percent rating if involving the major extremity.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating if involving the minor extremity and a 50 percent rating if involving the major extremity.

Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Analysis

The Veteran seeks an increased rating for his service- post operative residuals, fusion left wrist.  Pursuant to Diagnostic Code 5214, he is rated at 20 percent prior to May 2, 2005, and he is rated at 30 percent thereafter.  38 C.F.R. § 4.71a.

In consideration of the evidence of record, the Board finds that a 40 percent rating for postoperative residuals, fusion left wrist is warranted prior to May 2, 2005, and a 50 percent rating is warranted thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

In reaching this conclusion, the Board has determined that, for ratings purposes, the Veteran's left wrist is a minor extremity prior to May 2, 2005 and a major extremity thereafter  38 C.F.R. § 4.69.  This is based on the fact that treatment records reveal that Veteran was originally right-handed.  On May 2, 2005, however, he suffered a nonservice-connected right hand injury that resulted in the loss of functional use of that hand.  From that date onward, the Veteran's left hand effectively became his dominant hand and, thus, from that date the left wrist is considered a major extremity.  See id.

After reviewing the Veteran's treatment records and the VA examination reports, it is apparent that over the course of the entire appeal the Veteran's left wrist disability has manifested in pain, swelling, tenderness, a loss of finger dexterity, and flare-ups, precipitated by physical activity, that result in a significant amount of additional functional loss.  The left wrist has also shown to be ankylosed.  The March 2005 and November 2009 VA examination reports show that it was favorably ankylosed at zero degrees dorsiflexion.  The August 2012 and the June 2014 examinations recorded ankylosis at 10 degrees of dorsiflexion; though the August 2012 VA examination described it as favorable but the June 2014 VA examination described it as "any other unfavorable position" because it was not ankylosed between 20 and 30 degrees of dorsiflexion.  Adopting the June 2014 VA examiner's definition of unfavorable ankylosis and resolving reasonable doubt in favor of the Veteran would result in a 30 percent rating prior to May 2, 2005 and a 40 percent rating thereafter.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5214.

A higher rating is available on schedular basis if the Veteran's wrist was shown to be unfavorably ankylosed in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  The evidence does not show that the Veteran's wrist has been objectively ankylosed in this manner at any point during the appeal; thus, a higher rating would not be generally warranted.  

However, a higher rating is available with the guidance of Deluca and Mitchell.  VA examinations have been unable to provide an accurate estimate of additional functional loss due to pain, fatigue, weakness, or incoordination, but there exists lay evidence from the Veteran and his family members that illuminate this gray area.  The Veteran has described his left hand as 95 percent unusable.  He cannot pick up his grandchildren or change their diapers.  See February 2010 Board Hearing.  Picking up a Coca Cola can is a chore.  Id.  He needs the assistance of a velcro strap to eat food.  Id.  His wife typically cuts up his food for him because he has a hard time gripping utensils.  See March 2015 Statement.  He also has trouble opening home and car doors.  Id.  The Board finds that the Veteran and his family members competent to report such functional impairments due to pain and incoordination.  As their statements are consistent with the medical evidence of record and because there is no evidence to the contrary, the Board also finds the statements to be credible.  Accordingly, with additional reasonable doubt resolved in the Veteran's favor, the Board finds that these functional impairments approximate unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, corresponding to a 50 percent rating for a major extremity and a 40 percent rating for a minor extremity.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5214.  A rating at this level is therefore warranted throughout the rating period on appeal and this is the maximum schedular rating under this diagnostic code.

Diagnostic Code 5214 also contains a note that states extremely unfavorable ankylosis should be rated pursuant to Diagnostic Code 5125 for loss of use of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125 and 5214.  The Board has considered this option based on the medical and lay evidence of record and additionally as pursuant to Deluca and Mitchell but finds that in this case such a rating is not warranted.  DeLuca, 8 Vet. App. at 205-06; Mitchell, 25 Vet. App. at 39-42.  In this regard, the Board is cognizant that the Veteran's left wrist/hand has been previously described as "unusable."  See, e.g., March 2005 VA examination report.  This characterization, however, contrasts with the lay evidence of record, discussed above, that indicates the Veteran still retains some function in the left hand.  It also contrasts with the June 2014 examination report that characterized the left hand and wrist as grossly impaired but still retaining some function.  The Board notes that it also does not meet the requirements of 38 C.F.R. § 4.63 (Loss of use of hand or foot), though that regulation appears to be focused specifically on special monthly compensation and in this case the Board is merely contemplating whether the evidence shows that the Veteran's disability approximates extremely unfavorable ankylosis.  In sum, the Board finds that the Veteran's left wrist does not approximate extremely unfavorable ankylosis; there is no doubt to be resolved; and therefore a higher rating for loss of use of hand pursuant to 5215 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5125 and 5214.

The Veteran's disability has also resulted in tremors of increasing frequency since approximately midway through 2010.  See, e.g., February 2011 Mental Health Note, June 2011 Neurology Consult.  The Veteran describes a tremor as "[h]is arms and legs feel as they are about to burst into movement."  The Board has fully considered this symptom and its functional impact in assigning a higher rating on the basis of Deluca and Mitchell.  DeLuca, 8 Vet. App. at 205-06; Mitchell, 25 Vet. App. at 39-42.  As the preponderance of the evidence indicates that the Veteran still retains some functional use in his left hand/wrist; there is no doubt to be resolved; and a higher rating for loss of use of the hand under Diagnostic Code 5214 is not warranted based on this symptom.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5214.

The Board has also considered separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See 38 C.F.R. § 4.14; Mittleider v. West, 11 Vet. App. 181 (1998); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

To this end, the Board notes that the Veteran is already service connected for scar, left dorsum of the left wrist, rated as noncompensable pursuant to Diagnostic Code 7805.  The Board finds that the evidence of record shows that this scar is superficial in nature.  The evidence does not indicate that this scar is painful/tender, unstable, deep, nonlinear, covers an area of 144 square inches or more, or limits function of the left wrist or hand in any way.  As such, there is no doubt to be resolved and a compensable rating is not warranted for the scar.  See 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7805 (2008) (rating criteria for evaluating scars amended during appeal period, but the criteria in effect in 2008 are for application as the new criteria apply only to the claims subsequently filed or with a specific request for reevaluation).

The Veteran's disability also manifests in tingling.  This neurological manifestation has been present to some extent throughout the course of the appeal but it was not diagnosed as a separate disability.  On July 28, 2010, the Veteran underwent a left wrist posterior interosseus nerve neurectomy, and since that point he has lost sensation in much of his hand.  The June 2014 VA examination diagnosed this disability as posterior interosseus nerve of the left wrist, resulting in mild constant pain and moderate paresthesias and/or dysesthesias.  The examiner determined that it results in mild incomplete paralysis of the radial, median, and ulnar nerves.  Based on this examination, the Board finds that a separate 20 percent rating for mild incomplete paralysis of the radial nerve pursuant to Diagnostic Code 8514 is warranted from July 28, 2010.  See 38 C.F.R. § 4.124a.  As the medical evidence of record affirmatively characterizes this disability as mild in nature and because there is no evidence indicating it is of greater severity, a higher rating (for moderate or severe incomplete paralysis) is not warranted.  Id.  Moreover, separate ratings for incomplete paralysis of the median and ulnar nerves are not for application because they result in overlapping symptoms; assignment of such ratings would constitute pyramiding.  See 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Codes 8515-16; Esteban, 6 Vet. App. at 261.  Another separate rating for incomplete paralysis of the median and ulnar nerves is therefore not warranted.

Lastly, the Board finds that the Veteran's left wrist also suffers from osteoarthritis, confirmed by x-ray imaging.  See August 2007 Plastic Surgery Outpatient Note.  Osteoarthritis is rated pursuant to Diagnostic Code 5003, however that Diagnostic Code states that where there is a compensable (at least 10 percent) limitation of motion of the affected joint(s) then the osteoarthritis should be rated pursuant to the Diagnostic Code for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic code 5003.  Here, the Board has already provided the Veteran a rating on that basis pursuant to Diagnostic Code 5214.  A separate rating for osteoarthritis is not warranted.

III.  TDIU / Extraschedular Ratings

The ratings contained in the Schedule for Disability Ratings evaluate, as far as can be practically determined, the average impairments of earning capacity in civil occupations resulting from disability.  38 C.F.R. § 3.321(a) (2014).  In exceptional cases, the Director, Compensation Service, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due to the Veteran's service-connected disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm is whether there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The disability picture referenced in the regulation can be based on the impact of a single disability or of a combination of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Moreover, consideration of an extraschedular rating is generally afforded pursuant to two regulations: 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16.  As was stated in Johnson, section 3.321(b)(1) "performs a gap-filling function in that it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson, 762 F.3d at 1366.  Accordingly, the Board will proceed to first evaluate the Veteran's case pursuant to § 4.16 and grant a TDIU from May 2, 2005 onward; thereafter, it will evaluate the Veteran's disability picture prior to May 2, 2005 based on § 3.321(b)(1).

The Veteran seeks entitlement to a TDIU, which is part and parcel of his increased rating claim for his postoperative residuals, fusion left wrist.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is already entitled to a 100 percent schedular rating from February 10, 2010 for service-connected bilateral hearing loss.

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Based on the awards in the decision above, the Veteran meets the schedular criteria for a TDIU under 4.16(a) solely for his left wrist (both the fusion residuals and the incomplete paralysis) from July 28, 2010.  The Veteran has not met the schedular criteria for the adjudication of a TDIU prior to that date, so this claim aspect of the claim must be addressed on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Board is precluded from adjudicating an extraschedular TDIU claim in the first instance, but the Board finds that, in this case, the claim for TDIU was previously referred to the Director in June 2011.  In July 2011, the Director issued a Memorandum which denied a TDIU based on an extraschedular basis.  Therefore, the Board may consider extraschedular TDIU.  38 C.F.R. § 4.16; see Wages v. McDonald, 27 Vet. App. 233 (2015) (Board is authorized to award extraschedular TDIU after obtaining the Director's decision).

Based on the record, the Board finds that there is competent and credible evidence that the Veteran's service-connected left wrist disability has prevented him from being able to secure and follow a substantially gainful occupation from May 2, 2005 onward.  Of particular importance, are the facts that the Veteran attained a twelfth grade education and worked his entire post-military career as an auto mechanic.  The only training and competency the Veteran had received in this field of physical work.  Given this background, once the Veteran's left hand/wrist became the dominant hand/wrist, the Board finds that he was unable to work as a mechanic because his left hand/wrist was effectively one level below unusable.  While he retained minimal functional use of the extremity it is not enough to perform such a job.  VA examinations are supportive of this conclusion as they find that the limited use of the left hand/wrist and limited dexterity of its fingers severely limit activity requiring manual dexterity.  See, e.g., June 2014 VA examination.  Accordingly, a TDIU is warranted from May 2, 2005 onward (extraschedular prior to July 28, 2010, and schedular thereafter).

The Board has considered whether an extraschedular TDIU is also warranted prior to May 2, 2005 and finds that it is not warranted.  Prior to that date, the Veteran's left hand/wrist was considered a minor extremity, his nondominant hand/wrist.  His December 2008 VA Form 21-8940, Application for Increased compensation Based on Unemployability, also makes it clear that he was able to work full time up until some point in 2004 and stopped, in part, due to nonservice-connected disabilities.  SSA has also determined that the Veteran became disabled in May 2005.  The evidence relating to the impact of his left hand/wrist on unemployability is not in equipoise for that period of time; there is no doubt to be resolved; an extraschedular TDIU is not warranted prior to May 2, 2005.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether an extraschedular rating based on § 3.321(b)(1) may be available for the period prior to May 2, 2005, when the Veteran was not afforded a total disability rating and when his schedular rating was less than total.  See Johnson, 762 F.3d at 1366.  The Board already referred this matter to the Director who determined that an extraschedular rating was not warranted.  Unlike an extraschedular TDIU, the Board does not have jurisdiction to issue an extraschedular rating.  See, e.g., Werden v. 13 Vet. App. 463 (2000).

IV.  Special Monthly Compensation

Throughout the course of the appeal, the issue of additional compensation based on the loss of use of one hand as a result of a service-connected disability and the loss of use of the other hand based on a nonservice-connected disability has been considered.  See 38 C.F.R. § 3.383(a)(4) (2014); see also October 2013 Board Decision.  As the Board has determined that at no point has the Veteran's disability resulted in the loss of use of his left wrist/hand, such additional compensation is not warranted.


ORDER

A disability rating of 40 percent, but no higher, for postoperative residuals, fusion left wrist prior to May 2, 2005 is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating of 50 percent, but no higher, for postoperative residuals, fusion left wrist from May 2, 2005 is granted, subject to the laws and regulations governing the payment of monetary awards.

A compensable disability rating for scar, left dorsum of the left wrist is denied.

A disability rating of 20 percent, but no higher, for mild incomplete paralysis of the radial nerve from July 28, 2010 is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate disability rating for osteoarthritis of the left wrist is denied.

Entitlement to a TDIU for service-connected left wrist disability from May 2, 2005 is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


